Citation Nr: 0525198	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-25 067	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to October 3, 2000, 
for the grant of service connection for low back pain 
syndrome with degenerative disc disease and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from July 1958 to March 
1962.

2.  On August 31, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the RO granted the veteran service connection 
for low back pain syndrome with degenerative disc disease and 
radiculopathy, effective from October 3, 2000.  The veteran 
perfected an appeal concerning the effective date.  In a 
statement received at the Board on August 31, 2005, he stated 
that he wanted to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact 



or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


